Wyly, J.
The plaintiff seeks to annul the judgment appointing the defendant tutor of the minor, Mary C. Osburn, on the ground that he, the under-tutor, was not present at the deliberations of the family meeting which advised the appointment.
The court gave judgment for the defendant and the plaintiff has .appealed.
The evidence shows that the under-tutor, after neglecting to have a tutor appointed for the minor for fifteen months, refused to attend the family meeting, provoked by the mother of the minor, for the appointment of a tutor, although he was duly summoned to attend the said family meeting.
It is evident from the record that he now seeks to make his own •dereliction of duty the ground for annulling the judgment appointing as tutor the defendant, who is the stepfather of the minor. There is no merit in his demand.
Let the judgment of the court below be affirmed with costs.